Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 2005, which dismissed claimant’s appeal from a decision of an administrative law judge as untimely.
On December 19, 2000, claimant was notified that he had been disqualified from receiving unemployment insurance benefits on the ground that he lost his employment through misconduct. Claimant requested a hearing on January 20, 2001 and the Commissioner of Labor objected on the basis that claimant’s request was not made within the 30 days required by law (see Labor Law § 620 [1] [a]). Following a hearing, an administrative law judge sustained the timeliness objection and continued in effect the initial determination. Over four years later, claimant appealed the administrative law judge’s decision. The Unemployment Insurance Appeal Board dismissed the ap*1249peal as untimely. We find no reason to disturb the Board’s decision inasmuch as claimant failed to offer a reasonable excuse for his failure to comply with the strict 20-day statutory period set forth in Labor Law § 621 (1) for an appeal to the Board from an administrative law judge’s decision (see Matter of Tomao [Commissioner of Labor], 21 AD3d 638 [2005]; Matter of Jefferson [City of New York—Commissioner of Labor], 16 AD3d 759 [2005]). Accordingly, claimant’s attempt to argue the underlying merits of the initial determination is not properly before this Court (see Matter of Caravan [Commissioner of Labor], 11 AD3d 779, 780 [2004]).
Cardona, P.J., Feters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.